DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saget et al (US 2019/0122330).
Regarding Claim 1, Saget et al teach a computerized method useful for guiding a user on a graphical interface with computer vision (computer-implemented method for artificial intelligence graphical user interface surgical guidance; Figs 1-32 and ¶ [0013], [0078], [0098]) comprising: providing an ability to use computer vision to observe an area of user touch interest at a create time (user 155 can obtain image data 120 of subject gathered at a procedure time using automated intraoperative surgical guidance; Fig 1A, 1B and ¶ [0080]); providing an ability to location the area at a play back time (patient image data 120 is shown (play back time) on the  imaging system 110 to the surgeon; Fig 1A, 1B and ¶ [0080]); linking a user input click with real step-by-step guide via the graphical interface (the graphical user interface 151 allows for the user 155 to provide feedback (input click) on the computing platform 100 to operate the surgical facilitator 160; Fig 1A, 1B and ¶ [0081]-[0084]); and automating a mobile workflow with a computer vision functionality and a robotic touch arm (an intraoperative procedure is performed (automated) using the computer platform 100 synchronized with the surgical facilitator 160 robot arm and the graphical user interface 150; Fig 1A, 1B and ¶ [0081]-[0084]).
Regarding Claim 2, Saget et al teach the computerized method of claim 1 (as described above) further comprising: implementing at least one matching algorithm (image classifiers (which includes multiple algorithm modules 12, 13, 14, 15 for image matching and comparison) are performed on an image 120 as acquired; Fig 3, 7A and ¶ [0092]-[0093], [0109]).  
Regarding Claim 3, Saget et al teach the computerized method of claim 12 (as described above), wherein the matching algorithm determine which algorithm to use for a given step (classifications produced by each module 12, 13, 15 includes statistical likelihood of the classification derived from the module image classifier algorithm; Fig 3A and ¶ [0092]).  
Regarding Claim 4, Saget et al teach the computerized method of claim 3 (as described above), wherein the matching algorithm comprises a template matching algorithm, feature matching algorithm, and a color matching algorithm (classifiers can take the form of a template matching algorithm, rule-based classifier (that includes feature (pose, landmark) and color analysis), decision tree or deep neural network; Figs 7A-8C, 31 and ¶ [0109]-[0115], [0158]-[0160]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saget et al (US 2019/0122330) in view of Grotmol et al (US 2019/0299407).
Regarding Claim 5, Saget et al teach the computerized method of claim 2 (as described above).
	Saget et al does not teach implementing a pixel normalization algorithms.
Grotmol et al is analogous art pertinent to the technological problem addressed in this application and teaches implementing a pixel normalization algorithms (pixel normalization is performed on the image to a given value range; ¶ [0237]-[0239]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Saget et al with Grotmol et al including implementing a pixel normalization algorithms. Pixel normalization allows for continuity to compare images, thereby allowing for meaningful comparative analysis, as recognized by Grotmol et al (¶ [0239], [0243]).
Regarding Claim 6, Saget et al in view of Grotmol et al teach the computerized method of claim 5 (as described above), with Saget et al further comprising: determining a grid of interest (a grid template 200 is used for the anatomical image, module 9 [examiner notes the concept of “determining a grid of interest” can be broadly be interpreted (grid, region, area, section)]; Figs 8C-10 and ¶ [0115]-[0117], [0123]).  
Regarding Claim 7, Saget et al in view of Grotmol et al teach the computerized method of claim 6 (as described above), wherein Saget et al teaches the computer vision algorithm is implemented for one rectangle in a nine by nine (9X9) grid of interest (the computing platform 100 identifies and recognizes calibration points of known dimensioned grid geometry (which could correspond to a 9x9 pixel grid of interest, for example); Fig 8C and ¶ [0118]-[0120]).  
Regarding Claim 8, Saget et al in view of Grotmol et al teach the computerized method of claim 6 (as described above), wherein Saget et al teaches the computer vision algorithm is implemented for one rectangle in a single two hundred and fifty-five by two hundred and fifty-five (255x255) grid of interest (the computing platform 100 identifies and recognizes calibration points of known dimensioned grid geometry (which could correspond to a 255x255 pixel grid of interest, for example); Fig 8C and ¶ [0118]-[0120]).    
Regarding Claim 9, Saget et al in view of Grotmol et al teach the computerized method of claim 6 (as described above), wherein Saget et al teaches the grid of interest scales from 9x9 to 255x255 (the dimensioned grid is adapted (scaled to size) to fit the subject anatomy; ¶ [0121]).  
Regarding Claim 10, Saget et al in view of Grotmol et al teach the computerized method of claim 6 (as described above), with Saget et al further comprising: boosting a confidence scope of area of interest with a specified padding (a similarity evaluation 52 is performed an a image (registration) match confidence is performed for the area of interest with a confidence percentage [examiner notes the concept of “specified padding” for “confidence scope” is understood as confidence rating, percent, score or similar]; Fig 14A-C and ¶ [0127]-[0128]).  
Regarding Claim 11, Saget et al in view of Grotmol et al teach the computerized method of claim 10 (as described above), with Saget et al further comprising: providing the ability to run a parallel image algorithm and only returning an image result with a highest confidence score (the grid similarity mapping between the image non-operative side and operative side is performed with the confidence percentage of the matching difference 53 calculated along with an image result showing the match measurement 54; Figs 14B-15C and ¶ [0128]-[0129]). 
Regarding Claim 12, Saget et al in view of Grotmol et al teach the computerized method of claim 10 (as described above), with Saget et al further comprising: Implementing a specified machine learning algorithm at run time for optimizing a workflow guide (the AI Engines for modules 12, 13, 15 are used to anticipate problems, predict outcomes and provide optimization of the surgical procedure, which are used during operation of the computing platform; Fig 4B and ¶ [0092]-[0095]).  
Regarding Claim 13, Saget et al in view of Grotmol et al teach the computerized method of claim 12 (as described above), wherein Saget et al teaches a subject matter expert is used to teach and train the specified machine learning algorithm to form a feedback loop (the information sets used by the AI engines are based upon specific surgical applications and data generated by subject experts (surgeons, technicians, nurses etc) and is performed in a neural network, recognized to have a learning feedback loop for surgical guidance; Fig 3, 5B and ¶ [0093]-[0096], [0103]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonneau et al (US 2020/0082522) teaches a system and method to control quality in products including a user interface and visual analysis incorporating artificial intelligence to control a robot arm.
Levin et al (US 2017/0334066) teaches a graphical user interface to control a robot arm including use of computer vision and image processing includes normalized pixel algorithms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667